Citation Nr: 1445574	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-11 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin condition, to include cellulitis of the lower extremities.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1970 to April 1972, as well as unverified periods of active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Regional Office (RO) in Nashville, Tennessee, that denied service connection for cellulitis of the lower extremities.

Consideration of the Veteran's appeal has included review of all documents within the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system files.  The documents within these systems include non-duplicative materials pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In short, the Veteran contends that his current skin condition on his lower extremities is a residual disability due to an in-service injury.  In May 2010, he stated that while participating in military exercises in June 1979 he was exposed to a chemical substance while rolling on the ground next to a wet "barrel with writing on it."  The Veteran asserts that he sought medical attention the next day because he had multiple blisters and rashes all over his body when he woke up.  He also said that when he told this information to the treating physician, the doctor "said it caused a bacteria called [cellulitis]."  

Service treatment records do not indicate that the Veteran had any skin conditions noted until June 1979, when cellulitis developed on his lower extremities.  

VA treatment records from February 2010 show that the Veteran has sought medical attention for a rash that continues to develop on his lower extremities (and forehead), as well as a toenail condition that he said also started in June 1979 when he first contracted cellulitis. 

A private treatment record from August 2010 contains a medical opinion that diagnoses the Veteran with cellulitis of the lower extremities, but does not include supporting rationale.  To have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  This document also mentions evidence of additional treatment records that have yet to be obtained despite due diligence on behalf of the VA.

The Board finds that additional VA examination is necessary to ascertain the nature and likely etiology of any current skin condition and to obtain an opinion as to whether the Veteran has a current skin condition and any current skin residual disabilities.  38 U.S.C.A. § 5103A(d) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the claimed skin condition, and any residual disabilities due to the in-service injury.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim. 

If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file. 

2. Obtain any outstanding pertinent VA treatment records showing treatment for the claimed skin condition from the VA Healthcare System dated from March 2014 to present.   

3.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any current skin condition and any residual disabilities due to the in-service injury.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  

All indicated studies, tests, and evaluations deemed necessary should be performed.  The examiner should report all current diagnoses pertinent to the skin condition.  The examiner should report all current residual disabilities due to the in-service injury to include any residual skin disabilities.  

The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current skin condition had its clinical onset during the Veteran's period of active service or is related to incident, injury, or event in active service.  Attention is invited to the service treatment records which show that the Veteran had cellulitis in both lower extremities while in service in 1979.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why. 

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a skin condition, to include cellulitis of the lower extremities, in light of all evidence of record including all evidence part of the virtual VA file.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



